DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 Response to Amendment
The amendment filed March 22, 2021 has been entered. Claim 1-3, 5-11, 13-19 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed December 22, 2020 (See below).
Claim Objections
Claim 1 and 19 are objected to because of the following informalities:  
Claim 1: On lines 7 and 11, “the ball end” lacks proper antecedent basis and should recite “the ball-shaped end” to coincide with the recitation in line 2-3.
Claim 19: On lines 10, 16, and 20, “the ball end” lacks proper antecedent basis and should recite “the ball-shaped end” to coincide with the recitation in line 2-3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 states that the needle can move to “any angular positon”. There is no support for that since the specification states “an acute angle” (First paragraph of the Summary in the Specifications) and the arrangement of the hub limits the possible angular positions the needle can have.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the ball with the needle attached thereto” in lines 2-3. It is unclear if this is referring to the ball-shaped end of the needle as recited in claim 1 or a separate ball. For the sake of examination, the limitation will be interpreted as reciting “the ball-shaped end of the needle”
Claim 9 recites the limitation “the needle and the ball” in line 4. It is unclear if “the ball” is referring to the ball-shaped end of the needle as recited in claim 1 or a separate ball. For the sake of examination, the limitation will be interpreted as reciting “the needle” since this encompasses the ball-shaped end.
Claim 19 recites the limitation “the ball” in lines 18, 29, and 31. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the ball-shaped end”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julliard (US 2853070).
Regarding claim 1, Julliard discloses a needling system (system of Fig. 1), comprising: a hollow needle (7 and 8, Fig 1) having a distal end and a proximal end being ball-shaped (7, Fig 1) and the needling system being workably configured to inject or withdraw fluids through the hollow needle (Col 1, lines 15-28); a hub (4 and 5, Fig 1) comprising a generally cylindrical shaped, one-piece cap (5, Fig 1), open at its ends (See Fig 1), having an outer surface and an inner surface, the inner surface of the cap alone defining a ball-shaped socket seat (portion of 5 holding ball-shaped end of the needle 7, Fig 1), configured to retain the ball end of the needle (Col 1, lines 66-69), at its distal end, the hub having a connection element (threading of 4, Fig 1) receptive to connection to a supply device at a proximal end of the hub (Col 1, lines 61-65), the hub and the needle sharing a longitudinal axis therethrough when connected and in a first coaxial position (Fig. 1 shows the non-coaxial position, however, in the coaxial positon the hub and needle would share a longitudinal axis); the ball end of the needle being retained, in workable configuration, in the socket seat within the cap, retaining the hollow needle against transverse movement along the length of the longitudinal axis of the hub but allowing the ball to rotate within the socket at all times including during use of the needling system (Col 2, lines 4-23; if the retaining sleeve 4 is just slightly loosened as discussed in Col 2, lines 14-18, the end portion 9 would still prevent transverse movement while allowing the ball to rotate), wherein the needle, extending out of the hub , is rotatable about its ball end, such that the distal end of the needle can be angled away from the longitudinal axis of the hub by pushing against the distal end of the needle, then can be immediately angled away, to another position remaining workably configured and can inject or withdraw fluids continuously throughout such angular changes (Col 2, lines 4-23; Since there is nothing preventing the piston from moving in the distal direction or preventing fluid from moving through the needle, albeit some may leak, when the angle of the needle is being changed, the needling system of Julliard can be 
Regarding claim 2, Julliard discloses the supply device (1 and 10, Fig 1) is any device that can attach to the hub (4 and 5, Fig 1) to contribute to either pushing matter out through the hub and the needle (7and 8, Fig 1), or drawing matter into the needle and the hub (Col 1, lines 15-22).
Regarding claim 3, Julliard discloses the needle (7 and 8, Fig 1) comprises an upper section defining a first opening (opening at ball-shaped end of needle 7 , Fig 1) and a sharpened point (See Fig 1) defining a second opening (opening at distal end of needle 8, Fig 1) with a shaft (body of needle 7 and 8 connecting the two opening, Fig 1) therebetween, the needle having at least one lumen (internal channel of needle 7 and 8 connecting the openings) extending from the upper section to the sharpened point.
Regarding claim 5, Julliard discloses the hub (4, and 5, Fig 1) comprises a means for locking (6, Fig 1) an angular position of the needle (7 and 8, Fig 1) relative to the hub (Col 2, lines 10-14).
Regarding claim 6, Julliard discloses the hub (4, and 5, Fig 1) further comprises a locking ring (4, Fig 1) cooperatively attached to the socket seat (portion of 5 holding ball-shaped end of the needle 7, Fig 1) such that when the ball-shaped end (7, Fig 1) of the needle (7 and 8, Fig 1) attached thereto is placed in the socket seat and the locking ring is twisted against the socket seat (Col 1, lines 60-65), the ball is forced against the socket seat locking the needle in place in a selected positon (Col 2, lines 10-23).
Regarding claim 7, Julliard discloses the locking ring (4, Fig 1) and the socket seat (portion of 5 holding ball-shaped end of the needle 7, Fig 1) each comprise cooperative inclined planes (“inwardly and outwardly projecting flanges”, Col 1, lines 60-67) such that when the locking ring is twisted relative to the socket seat the locking ring and socket seat are alternatively pushed together or pulled apart depending on a direction of rotation (Col 2, lines 10-23).

Regarding claim 9, Julliard discloses the means to confine rotation (6, Fig 1) comprises a generally spherically shaped hood (“semi-spherical end portion” of cap 5, Fig 1; Col 1, lines 66-67) having a needle width slit (6, Fig 1) therein, the slit being made generally perpendicular to the longitudinal axis of the hub (See Fig 1), wherein when the hood, the needle (7 and 8, Fig 1) and the ball (7, Fig 1) are attached to the hub the needle can be pivoted away from the longitudinal axis only within the slit (Col 1, lines 67-69; Col 2, lines 10-14).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zunitch (US 5405330).
Regarding claim 11, Zunitch discloses a needling system (System of Fig 1), comprising: a hollow needle (120, Fig 1) having a distal end (See annotated Fig 1 below) and a proximal end (See annotated Fig 1 below); a ball (162, Fig 1) having a hole (152, Fig 2) therethrough so as allow the needle to be secured thereto at the proximal end (See annotated Fig 1 below; the limitation does not require the ball to be secured to the most proximal portion of the needle thus the proximal end can be interpreted as described in annotated Fig 1) and to provide a pass through for matter (Col 6, lines 25-35); a hub (112 and 134, Fig 1) comprising a generally cylindrical shaped, one-piece cap (112, Fig 1), open at its ends, having an outer surface (128, Fig 1) and an inner surface (114, Fig 1), the inner surface of the cap alone defining a ball-shaped part of a socket seat (118, Fig 2), configured to retain the ball, at its distal end (Col 5, lines 24-31), and the hub having a connection element (122, Fig 1), receptive to connection to a supply device (I, Fig 1) (Col  4, lines 40-46), at a proximal end of the hub, the hub and the needle sharing a longitudinal axis therethrough when connected and in a first coaxial position (See Fig 1); the hub further comprising a locking ring (134, Fig 1) in a cooperative relationship with the cap (112, Fig 1), the 

    PNG
    media_image1.png
    563
    728
    media_image1.png
    Greyscale

Regarding Claim 13, Zunitch discloses the locking ring (134, Fig 1) and the socket seat (118, Fig 2) each comprise cooperative inclined planes (threads 124, Fig 2) such that when the locking ring is twisted relative to the socket seat the locking ring and the socket seat are alternatively pushed together or pulled apart depending on a direction of rotation (Col 5, lines 24-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Julliard (US 2853070) in view of Zunitch (US 5405330).
Regarding claim 10, Julliard discloses all of the elements of the invention as discussed above. Julliard does not explicitly disclose the hub comprises a geometry that tends to limit the angular position of the needle, relative to a main axis of the hub, to positions within a generally conical shape about the edge of the hub. 
Zunitch teaches the hub (112, 134, Fig 1) comprises a geometry that tends to limit an angular position of the needle (120, Fig 1), relative to a longitudinal axis (A, Fig 2) of the hub, to positions within a generally conical shape about an edge of the hub (Col 5, lines 17-23; This arrangement of the opening of the hub allows for the needle to move in a circular direction, thereby, it would allow movement in a generally conical shape).
 Modifying the geometry of the hub disclosed by Julliard to allow for a movement of the needle within a generally conical shape (specifically a circular opening of the hub) as taught by Zunitch would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the hub disclosed by Julliard to allow for a movement of the needle within a generally conical shape (specifically a circular opening of the hub) as taught by Zunitch in order to have a needling system that can prevent the needle from deflecting to a positon where the needle may be fractured (Col 6, lines 51-59).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch (US 5405330) in view of Julliard (US 2853070).
Regarding claim 14, Zunitch discloses all of the elements of the invention as discussed above. Zunitch is silent regarding the hub comprises means to limit movement of the needle to an angular position in a single plane relative to a main axis of the needling system.
Julliard teaches a needling system (System of Fig. 1) comprising a hub (4 and 5, Fig 1) comprising means (6, Fig 1) to limit movement of the needle to an angular position in a single plane relative to a main axis of the needling system (Col 2, lines 10-14).
Modifying the hub disclosed by Zunitch to include a slot as taught by Julliard would result in a needling system that can be manipulated with great precision and little effort (Col 1, lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub disclosed by Zunitch to include a slot as taught by Julliard in order to have a needling system that can be manipulated with great precision and little effort (Col 1, lines 15-18).
Regarding claim 15, the modified invention of Zunitch and Julliard discloses the means to limit the movement (6, Fig 1 –Julliard) of the needle comprises a generally spherically shaped hood (“semi-spherical end portion” of cap 5, Fig 1; Col 1, lines 66-67 -Julliard) having a needle width slit therein, the .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch (US 5405330) in view of Julliard (US 2853070) and further in view of Schulte (US 10086193).
Regarding claim 16, the modified invention of Zunitch and Julliard is silent regarding the slit comprises walls having a roughened surface to provide a frictional force to keep the needle at any position relative to a main axis of the needling system within a plane of the slit. 
Schulte teaches a slit (413, Fig 13) comprises walls (lateral surfaces of the slit, Fig 13) having a roughened surface (notches 418 make the walls not smooth, or roughened) to provide a frictional force to keep the conduit at any position relative to a main axis of the system within a plane of the slit (Col 12, lines 29-36). 
Modifying the slit disclosed by Zunitch and Julliard to include a roughened surface as taught by Schulte would result in a slit that can anchor the needle at specific, discrete locations along the length of the slit (Col 12, lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit disclosed by Zunitch and Julliard to include a roughened surface as taught by Schulte in order to have a slit that can anchor the needle at specific, discrete locations along the length of the slit (Col 12, lines 29-36).
Regarding claim 17, the modified invention of Zunitch and Julliard is silent regarding the slit comprises walls having a scalloped patterned surface to allow the needle to be locked in any position relative to a main axis of the needling system within a plane of the slit. 

Modifying the slit disclosed by Zunitch and Julliard to include a scalloped patterned surface as taught by Schulte would result in a slit that can anchor the needle at specific, discrete locations along the length of the slit (Col 12, lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit disclosed by Zunitch and Julliard to include a roughened surface as taught by Schulte in order to have a slit that can anchor the needle at specific, discrete locations along the length of the slit (Col 12, lines 29-36).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Julliard (US 2853070) in view of Schulte (US 10086193).
Regarding claim 18, Julliard discloses the hood (“semi-spherical end portion” of cap 5, Fig 1; Col 1, lines 66-67) comprises an inner surface (the inner surface of slit 6) adjacent to the needle (7 and 8, Fig 1), however is silent regarding the inner surface having one or more frictional protrusions to help prevent movement of the needle once set to a desired position relative to the longitudinal axis of the hub. 
Schulte teaches an inner surface (413, Fig 13) having one or more frictional protrusions (notches 418 create protrusions, see Fig 13) to help prevent movement of the conduit once set to a desired position relative to the longitudinal axis (Col 12, lines 29-36). 
Modifying the interior surface disclosed by Julliard to include one or more frictional protrusions as taught by Schulte would result in an interior surface that can anchor the needle at specific, discrete locations along the length of the interior surface (Col 12, lines 29-36).
.
Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of independent claim 19 could either not be found or was not suggested in the prior art of record. Specifically, the prior art fails a hollow needle having the proximal end being ball shaped while also having a locking ring cooperatively attachable to the socket seat at the distal end of the hub. It would require substantial redesign of Julliard and/or Zunitch to arrive at the claimed invention of claim 19.
Response to Arguments
	Applicant’s arguments regarding the hub maintaining a seal during adjustment of the angle of the needle have been fully considered but are not persuasive. Applicant asserts that the amendments now requires the hub to remain sealed during continuous adjustment of the needle angle. Examiner disagrees since claim 1 merely states “the needle, extending out of the hub, is rotatable about its ball end, such that the distal end of the needle can be angled away from the longitudinal axis of the hub by pushing against the distal end of the needle, then can be immediately angled away, to another position remaining workably configured and can inject or withdraw fluids continuously throughout such angular changes”. There is no mention of retaining a seal. As stated in the rejection of claim 1, since there is nothing preventing the piston from moving in the distal direction or preventing fluid from moving through the needle, albeit some may leak, when the angle of the needle is being changed, the needling 
Applicant’s argument regarding the amendments to specify the locking ring is on the distal end of the cap of the hub have been fully considered but are moot in view of the current rejection that utilizes Zunitch to teach the amended limitation. 
Applicant's arguments regarding Schulte not being analogues art have been fully considered but they are not persuasive. As stated in Final action mailed 12/22/2020, Schulte teaches that an interference or friction fit due to the roughened surface/scalloped pattern/frictional protrusions of the slit 413 will hold a conduit 50 in a particular positon (Col 12, lines 29-36). This is addressing the same problem of setting a desirable positon of a conduit within a slit as outlined in the specification of the instant application. Thus it is analogous art and one of ordinary skill in the art would combine Julliard or Zunitch with Schulte to be able to easily lock the needle in a desired positon within the slit. The combine invention of Julliard and Schulte teaches the longitudinal movements of the needle have been fixed, but the lateral movement have not (Col 2, lines 10-23; the loosened state of the locking ring prevents transverse movement while still allowing angular movement of the needle –Julliard) and the frictional characteristics of the slit keeps the needle in a selected positon (Col 12, lines 29-36 -Schulte).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783